                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6                                          SAN JOSE DIVISION

                                   7

                                   8     RAJA KANNAN,                                       Case No. 17-cv-07305-EJD (VKD)
                                                         Plaintiff,
                                   9
                                                                                            ORDER RE DISCOVERY DISPUTE RE
                                                   v.                                       COMPENSATION INFORMATION
                                  10

                                  11     APPLE INC.,                                        Re: Dkt. No. 179
                                                         Defendant.
                                  12
Northern District of California
 United States District Court




                                  13          The parties ask the Court to resolve two disputes relating to plaintiff Raja Kannan’s

                                  14   discovery of compensation information for employees who reported to Joseph Kotni, Mr.

                                  15   Kannan’s former supervisor during his tenure with defendant Apple Inc. These disputes are

                                  16   suitable for resolution without the need for a hearing.

                                  17          1.        RSU Values

                                  18          Mr. Kannan contends that Apple tracks the dollar value of RSU awards to employees and

                                  19   moves to compel the production of documents reflecting that information. Dkt. No. 179 at 2–3.

                                  20   Apple responds that it does not track or record the dollar value of RSUs other than at the time of

                                  21   award and the time of vesting, and that the value of its stock on any given day is governed solely

                                  22   by the market price. Id. at 5–7. Apple states that it has produced documents showing the number

                                  23   of shares awarded to Mr. Kannan and Mr. Kotni’s other employees and the dates of those awards,

                                  24   as well as stock award summaries showing the dates of vesting and the number and value of

                                  25   vested shares on the date of vesting for those same personnel. Id. at 5.

                                  26          The Court has reviewed the deposition testimony and the exhibits on which Mr. Kannan

                                  27   relies. Nothing in that material suggests that Apple tracks or records the dollar value of RSUs

                                  28   awarded to employees or that Apple has otherwise misrepresented the nature of the information it
                                   1   maintains about RSUs awarded to employees. Accordingly, the Court denies Mr. Kannan’s

                                   2   motion to compel on this point.

                                   3          2.      High Growth and Key Talent Designations

                                   4          Mr. Kannan contends that Apple uses designations of “high growth” and “key talent” for

                                   5   employees who may qualify for higher compensation. He argues that Mr. Kotni used these

                                   6   designations to give higher compensation to employees—other than Mr. Kannan—who reported

                                   7   to Mr. Kotni. Id. at 3–4. Mr. Kannan says that Apple has not produced records reflecting the final

                                   8   designations Mr. Kotni assigned to the employees reporting to him, and that it should be

                                   9   compelled to do so. Id. at 4. Apple responds that it has searched for and produced all of the

                                  10   records showing whether any of the employees reporting to Mr. Kotni were designated “high

                                  11   growth” or “key talent.” Apple argues that Mr. Kannan’s counsel failed to ask Apple’s Rule

                                  12   30(b)(6) witness or Mr. Kotni about the complete collection of these documents and failed to ask
Northern District of California
 United States District Court




                                  13   either witness which employees had been designated “high growth” or “key talent.” Id. at 7–8.

                                  14          The Court has reviewed the deposition testimony and the exhibits on which Mr. Kannan

                                  15   relies. Nothing in that material suggests that Apple is withholding documents that reflect which

                                  16   employees received designations of “high growth” or “key talent,” or that any witness refused or

                                  17   was not prepared to answer a direct question asking for that information in deposition.

                                  18   Accordingly, the Court denies Mr. Kannan’s motion to compel on this point.

                                  19          IT IS SO ORDERED.

                                  20   Dated: November 6, 2019

                                  21

                                  22
                                                                                                   VIRGINIA K. DEMARCHI
                                  23                                                               United States Magistrate Judge
                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                        2
